— Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered November 28, 1989, which convicted defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentenced him to an indeterminate prison term of 3 to 6 years, unanimously affirmed.
On appeal defendant contends that four comments made by the District Attorney in summation impinged on defendant’s right against self-incrimination. Only one of those purported errors is preserved for review, and we find that it was fair comment on the defense summation. (See, People v West, 160 *672AD2d 301, 302, lv denied 76 NY2d 798.) We find no basis to reach the remaining claims in the interest of justice in view of the overwhelming evidence against defendant and the inconsequential nature of the alleged errors. Were we to reach these claims, we would find them to be without merit. Nor did the trial court abuse its discretion in the imposition of sentence. Concur — Carro, J. P., Ellerin, Wallach, Ross and Rubin, JJ.